Citation Nr: 1421218	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to June 1957 and from May 1961 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran had two periods of active service.  His service treatment records reveal normal hearing upon induction and separation during the first period.  Additionally, the induction examination for the second period reveals normal hearing.  However, a July 1961 OCS examination reveals a "hearing defect" in the Veteran's left ear.  This contradicts the March 2010 examiner's conclusion that there is no evidence of hearing loss in service.  Accordingly, the Board is remanding this claim for an addendum opinion.  

Additionally, the Board notes that the audiology examinations performed by service examiners during the Veteran's second period of service were reported in standards set forth by the American Standards Association (ASA).  Currently, audiology examinations are reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, the VA examiner is instructed to convert the ASA units to ANSI units.
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the March 2010 VA examination for an addendum opinion.  The claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.  

The examiner is advised:

(a) The examiner must convert the in-service audiograms to ISO-ANSI standards.
(b) The Veteran is presumed to have had normal hearing upon induction for his second period of active service.  See April 1961 induction examination.
(c) The Veteran was assigned a "2" in the category of Hearing on the July 1961 Physical Profile Serial.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service.).
(d) Even if  a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  The threshold for normal hearing is 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Upon consideration of this information, the examiner must provide an opinion as to: 

(1) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hearing loss incepted during his military service or is otherwise related or attributable to his service or dates back to his service?

(2) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's tinnitus incepted during his military service or is otherwise related or attributable to his service or dates back to his service?

The examiner must provide a complete explanation for her opinion, based on her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinions without resort to speculation, she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use her medical expertise and training to render an opinion.

2. Then readjudicate the claim for service connection for bilateral hearing loss and tinnitus on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



